 1   Steven Plesser, State Bar No. 161615
     ROTHSCHILD, WISHEK & SANDS LLP
 2   765 University Avenue
     Sacramento, CA 95825
 3   Telephone: (916) 444-9845
     Facsimile: (916) 640-0027
 4   Email: splesser@rwslaw.com
 5   Attorneys for Defendant
     ARSEN MUHTAROV
 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA                                  Case No.: 2:14-CR-044 GEB
12                      Plaintiff,                              STIPULATION AND [PROPOSED]
                                                                ORDER CONTINUING JUDGMENT AND
13             vs.                                              SENTENCING
14    ARSEN MUHTAROV,                                           Date: February 22, 2019
                                                                Time: 9:00 a.m.
15                      Defendant.                              Judge: Hon. Garland E. Burrell, Jr.
16
                                                            /
17

18           IT IS HEREBY STIPULATED by and between the parties hereto through their
19   respective counsel, Michelle Beckwith, Assistant United States Attorney, attorney for
20   Plaintiff, and Steven B. Plesser, attorney for Defendant, that the Judgment and Sentencing
21   hearing set for February 22, 2019 should be continued until April 5, 2019. (Probation has
22   already disclosed a final presentence report, thus modification of the briefing schedule is
23   not requested).
24

25

26
27

28
                                                                1
      Muhtarov, Arsent /Stipulation Regarding Cont’d. J&S
 1

 2          IT IS SO STIPULATED.
 3

 4   Dated: February 11, 2019                              Respectfully submitted,
 5
                                                           STEVEN B. PLESSER
 6
                                                           /s/ Steven B. Plesser
 7                                                         STEVEN B. PLESSER
 8                                                         Attorney for Defendant, Arsen Muhtarov

 9

10
     Dated: February 11, 2019                              McGREGOR W. SCOTT
11

12                                                         /s/ Steven B. Plesser for:
13                                                         MICHELLE BECKWITH
                                                           Assistant U.S. Attorney
14                                                         Attorney for Plaintiff
15

16
                                           FINDINGS and ORDER
17

18          IT IS SO FOUND AND ORDERED.
19   Dated: February 11, 2019
20
21

22

23

24

25

26
27

28
                                                               2
     Muhtarov, Arsent /Stipulation Regarding Cont’d. J&S
